--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Exhibit 10.1


LINCOLN NATIONAL CORPORATION


Indemnification Agreement




This Indemnification Agreement (“Agreement”) is made as of November 5, 2008, by
and between LINCOLN NATIONAL CORPORATION, a corporation organized under the laws
of the State of Indiana (the “Corporation”), and _______________ (“Indemnitee”).


RECITALS


WHEREAS, highly competent persons have become more reluctant to serve for-profit
corporations as directors or officers or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;


WHEREAS, the Board of Directors of the Corporation (the “Board”) has determined
that, in order to attract and retain qualified individuals to serve as members
of the Board and/or officers of the Corporation and/or its Subsidiaries (as
defined in Section 2), the Corporation will attempt to maintain on an ongoing
basis, at its sole expense, liability insurance to protect persons serving the
Corporation and its subsidiaries from certain liabilities. Although the
furnishing of such insurance has been a customary and widespread practice among
United States based corporations and other business enterprises, the Corporation
believes that, given current market conditions and trends, such insurance may be
available to it in the future only at higher premiums and with more exclusions.
At the same time, directors and/or officers are being increasingly subjected to
expensive and time-consuming litigation relating to the business and affairs of
corporations.  The Corporation recognizes that the cost of defending and
otherwise participating in such litigation can be far greater than the financial
benefits of serving as a director and/or officer;


WHEREAS, the indemnification sections of the Corporation’s Restated Articles of
Incorporation, Amended and Restated Bylaws and the Indiana Business Corporation
Law (the “IBCL”), when read together, provide that the indemnification
provisions set forth in those documents need not be exclusive and thus
contemplate that agreements may be entered into between the Corporation and
members of its Board with respect to indemnification;


WHEREAS, the uncertainties relating to insurance have increased the difficulty
of attracting and retaining directors and officers;


WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining directors and officers is detrimental to the best interests of the
Corporation and its constituencies;


WHEREAS, it is reasonable, prudent and necessary for the Corporation
contractually to obligate itself to indemnify, and to pay expenses on behalf of
directors and officers to the fullest extent permitted by applicable law so that
they will serve or continue to serve the Corporation free from undue concern
that they will not be so indemnified;



 
 

--------------------------------------------------------------------------------

 

WHEREAS, this Agreement is in furtherance of the Corporation’s Restated Articles
of Incorporation, Amended and Restated Bylaws and any resolutions adopted
pursuant thereto, and the IBCL, and shall not be deemed a substitute therefor,
nor to diminish or abrogate any rights of Indemnitee thereunder;


WHEREAS, the Corporation has entered into this Agreement and assumed the
obligations imposed on it hereby in order to induce Indemnitee to serve or
continue to serve as a director and/or officer of the Corporation, and the
Corporation acknowledges that Indemnitee is relying upon this Agreement in
serving as a director and/or officer of the Corporation; and


WHEREAS, Indemnitee is willing to serve, continue to serve and to consider
additional service for or on behalf of the Corporation on the condition that he
or she be so indemnified;


NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Corporation and Indemnitee do hereby covenant and agree as follows:


1.           Services to the Corporation.  Indemnitee will serve or continue to
serve the Corporation and its Subsidiaries for so long as Indemnitee is duly
elected or appointed or until Indemnitee tenders his or her resignation or
otherwise ceases to be a director and/or officer.


2.           Definitions.  As used in this Agreement:


(a)           A “Change in Control” shall be as defined in the Corporation’s
Executive Severance Benefit Plan or any successor plan.


(b)           “Corporation” shall include, in addition to the Corporation, any
Subsidiary of which Indemnitee is a director or officer, any corporation which
results from or survives a consolidation or merger with the Corporation as well
as any corporation absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if Indemnitee is or was a
director, officer, employee or agent of such constituent corporation, or is or
was serving at the request of such constituent corporation as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, Indemnitee shall stand in the same position under the
provisions of this Agreement with respect to the resulting or surviving
corporation as Indemnitee would have with respect to such constituent
corporation if its separate existence had continued.


(c)           “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding as defined herein in respect of
which indemnification is sought by Indemnitee.


(d)           “Enterprise” shall mean any other corporation, partnership,
limited liability Corporation, joint venture, trust, employee benefit plan or
other enterprise of which Indemnitee is or was serving at the request of the
Corporation as a director, member, partner, officer, employee, agent or
fiduciary.



 
2

--------------------------------------------------------------------------------

 

(e)           “Expenses” shall include all reasonable attorneys’ and
accountants’ fees, retainers, court costs, transcript costs, fees of experts,
witness fees, travel expenses, duplicating costs, printing and binding costs,
telephone charges, postage, delivery service fees, and all other disbursements
or expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise being involved with, a Proceeding as defined in
this Agreement. Expenses also shall include Expenses incurred in connection with
any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.


(f)           “Independent Counsel” means a law firm, or a member of a law firm,
that is experienced in matters of corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Corporation or
Indemnitee in any matter material to either such party or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.


(g)           The term “Proceeding” shall include any threatened, pending or
completed action, suit, arbitration, alternate dispute resolution mechanism,
investigation (including but not limited to any internal corporate
investigation), inquiry, administrative hearing or any actual, threatened or
completed proceeding, including any and all appeals, whether brought in the
right of the Corporation or otherwise and whether of a civil, criminal,
administrative or investigative nature, in which Indemnitee was, is, or will be
a party to, a witness in or otherwise participates in by reason of the fact that
Indemnitee is or was a director or officer of the Corporation, by reason of any
action taken by him or her or of any action on his or her part while acting as
director or officer of the Corporation, or by reason of the fact that he or she
is or was serving at the request of the Corporation as a director, officer,
employee or agent of another Enterprise, in each case whether or not serving in
such capacity at the time any liability or expense is incurred for which
indemnification, reimbursement, or payment of expenses can be provided under
this Agreement; except one initiated by a Indemnitee to enforce his rights under
this Agreement.  Any Indemnitee serving, in any capacity, (i) another
corporation of which a majority of the shares entitled to vote in the election
of its directors is held, directly or indirectly, by the Corporation, or (ii)
any employee benefit plan of the Corporation or of any corporation referred to
in clause (i), shall be deemed to be doing so at the request of the Corporation.


(h)           “Subsidiary” means any subsidiary of the Corporation as defined by
Rule 1-02(x) of Regulation S-X and upon whose board the Indemnitee is serving as
a director, any corporation or other legal entity which results from or survives
a consolidation or merger with such Subsidiary as well as any corporation or
other legal entity absorbed in a consolidation or merger which, if its separate
existence had continued, would have had power and authority to indemnify its
directors, officers, employees or agents, so that if the Indemnitee is or was a
director, officer, employee or agent of such constituent corporation or other
legal entity, or is or was serving at the request of such constituent
corporation or other legal entity as a director, officer, employee or agent of
another corporation, partnership, joint venture, trust or other Enterprise, the
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as the
Indemnitee would have with respect to such constituent corporation if its
separate existence had continued.



 
3

--------------------------------------------------------------------------------

 

(i)           References to “fines” shall include, but are not limited to, any
excise tax assessed with respect to any employee benefit plan; references to
“serving at the request of the Corporation” shall include any service as a
director, officer, employee or agent of the Corporation which imposes duties on,
or involves services by, such director, officer, employee or agent with respect
to an employee benefit plan, its participants or beneficiaries; and a person who
acted in good faith and in a manner he or she reasonably believed to be in the
best interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner “not opposed to the best interests of
the Corporation” as referred to in this Agreement.


3.           Indemnification. If Indemnitee is, or is threatened to be made, a
party to, a witness in or otherwise participates in any Proceeding, the
Corporation shall indemnify Indemnitee, to the extent legally permissible,
against all Expenses, judgments, liabilities, fines, penalties and amounts paid
in settlement actually and reasonably incurred by Indemnitee or on his or her
behalf in connection with the Proceeding if Indemnitee (a)(i) conducted himself
or herself in good faith; (ii) reasonably believed that Indemnitee’s conduct was
in the best interests of the Corporation or in all other cases, at least not
opposed to the best interests of the Corporation; and (iii) in the case of any
criminal proceeding, had reasonable cause to believe Indemnitee’s conduct was
lawful, or had no reasonable cause to believe Indemnitee’s conduct was unlawful;
or (b) engaged in conduct for which Indemnitee shall not be liable under any
provisions of the Corporation’s Restated Articles of Incorporation or Amended
and Restated Bylaws.


4.           Indemnification for Expenses of a Party Who is Wholly or Partly
Successful.


(a)           Notwithstanding Section 3 above, in any Proceeding, if Indemnitee
is not wholly successful in such Proceeding, but has been adjudged to be liable
to the Corporation as to one or more but less than all claims, issues or matters
in such Proceeding, no indemnification shall be made in respect of any claim,
issue or matter as to which Indemnitee shall have been adjudged to be liable to
the Corporation, unless and only to the extent that an Indiana Court (as defined
in Section 22) or any court in which the Proceeding was brought shall determine
upon application that, despite the adjudication of liability to the Corporation,
in view of all the circumstances of the case, Indemnitee is fairly and
reasonably entitled to such indemnification.  However, in any Proceeding, the
Corporation shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by him or her or on his or her behalf and, to the extent
permitted by law, amounts paid in settlement, in connection with each claim,
issue or matter as to which Indemnitee is successful on the merits or has
reached a settlement.


(b)           To the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding, or in defense of any claim, issue or
matter therein, Indemnitee shall be indemnified by the Corporation to the
fullest extent authorized by the IBCL, as the same exists or may hereafter be
amended, against all Expenses actually and reasonably incurred or suffered by
Indemnitee or on Indemnitee’s behalf in connection therewith.  Indemnification
pursuant to this Section 4(b) shall not require a determination pursuant to
Section 9 of this Agreement.


(c)           For purposes of this Section 4 and without limitation, the
termination of any claim, issue or matter in a Proceeding in which Indemnitee is
a defendant by dismissal, with or without prejudice, shall be deemed to be a
successful result as to such claim, issue or matter.



 
4

--------------------------------------------------------------------------------

 

5.           Additional Indemnification.


(a)           Notwithstanding any limitation in Sections 3 or 4, the Corporation
shall indemnify Indemnitee to the extent permitted by law if Indemnitee is a
party to or threatened to be made a party to, a witness in or otherwise
participates in any Proceeding against all Expenses, judgments, fines and
amounts paid in settlement actually and reasonably incurred by Indemnitee in
connection with the Proceeding (i) unless Indemnitee’s conduct constitutes a
breach of Indemnitee’s duty of loyalty to the Corporation; (ii) except for
liability for acts or omissions not in good faith or which involve intentional
misconduct or a knowing violation of law; or (iii) except for liability related
to any transaction from which Indemnitee derived an improper benefit.


(b)           For purposes of this Agreement, the meaning of the phrase “to the
extent permitted by law" shall include, but not be limited to:


i.           the fullest extent permitted by the provision of the IBCL that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the IBCL; and


ii.           the fullest extent authorized or permitted by any amendments to or
replacements of the IBCL adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers and directors.


6.           Exclusions.  Notwithstanding any provision in this Agreement, the
Corporation shall not be obligated under this Agreement to make any payment for
indemnity including Expenses, judgments, liabilities, fines and amounts paid in
settlement to the extent that the amount for which Indemnitee seeks
indemnification, or a portion thereof:
 
 
(a)           has actually been made to or on behalf of Indemnitee under any
insurance policy, contract, agreement or otherwise; or


(b)           in connection with any Proceeding (or any part of any Proceeding)
initiated or brought voluntarily by Indemnitee, including any Proceeding (or any
part of any Proceeding) initiated by Indemnitee against the Corporation or its
directors, officers or  employees, unless (i) the Board authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Corporation provides the indemnification, in its sole discretion, pursuant to
the powers vested in the Corporation under applicable law.


7.           Notification of Indemnifiable Claim.  Indemnitee shall, as a
condition precedent to his right to be indemnified under this Agreement, give
the Corporation notice in writing as soon as practicable of any claim made
against Indemnitee for which indemnification will or could be sought under this
Agreement.  Indemnitee agrees promptly to notify the Corporation in writing upon
being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter which will or
could be subject to indemnification or payment of Expenses covered hereunder.
The Corporate Secretary of the Corporation shall, promptly upon receipt of such
notice, advise the Board in writing of such notice.  The failure of Indemnitee
to timely notify the Corporation shall not relieve the Corporation of any
obligation which it may have to the Indemnitee under this Agreement or
otherwise, unless such failure to provide timely notice materially prejudices
the Corporation.  The omission to notify the Corporation will not relieve the
Corporation from any liability for indemnification which it may have to
Indemnitee otherwise than under this Agreement.



 
5

--------------------------------------------------------------------------------

 

8.           Advancement of Expenses.  Any Expenses incurred by Indemnitee in
connection with any Proceeding in which Indemnitee was, is, or will be a party
to, a witness in or otherwise participates by reason of the fact that Indemnitee
is or was a director or officer of the Corporation, by reason of any action
taken by him or her or of any action on his or her part while acting as director
or officer of the Corporation, or by reason of the fact that he or she is or was
serving at the request of the Corporation as a director, officer, employee or
agent of another Enterprise shall be paid by the Corporation in advance of the
final disposition of such matter within ten (10) days after the receipt by the
Corporation of a statement or statements from Indemnitee requesting such
advancement; provided, however, that the payment of such Expenses incurred by
Indemnitee in advance of the final disposition of such matter under this Section
8 shall be made only upon receipt of (i) a written affirmation of Indemnitee’s
good faith belief that Indemnitee has met the applicable standard of conduct set
forth herein, (ii) an unlimited written undertaking by Indemnitee to repay any
Expenses so advanced in the event that it shall ultimately be determined that
Indemnitee is not entitled to be indemnified by the Corporation, and (iii) a
determination is made that the facts then known to those making the
determination would not preclude indemnification under Section 3.  Payment of
Expenses pursuant to this Section shall be unsecured and interest free.  Payment
of Expenses shall be made without regard to Indemnitee’s ability to repay the
expenses and without regard to Indemnitee’s ultimate entitlement to
indemnification under the other provisions of this Agreement.  Such payment
shall include any and all reasonable Expenses incurred pursuing an action to
enforce this right of payment of Expenses, including Expenses incurred preparing
and forwarding statements to the Corporation to support the payment
claimed.  This Section 8 shall not apply to any claim for Expenses made by
Indemnitee for which indemnity is excluded pursuant to Section
6.  Notwithstanding anything else contained in this Section 8, to the extent
that the Corporation is prohibited by applicable law from making payment of
Expenses to Indemnitee prior to the Corporation’s determination that Indemnitee
is entitled to indemnification, the Corporation shall not pay Expenses to the
Indemnitee pursuant to this Section.  Nothing herein shall be construed to limit
the Corporation’s right to seek damages from Indemnitee, including but not
limited to the full amount of the Expenses paid by the Corporation hereunder.
The selection by the Corporation of defense counsel for Indemnitee in connection
with any Proceeding, shall be made only with the approval of the Indemnitee,
which approval shall not be unreasonably withheld, upon the delivery to
Indemnitee of written notice of the Corporation’s election to do so. After
delivery of such notice, approval of such counsel by Indemnitee and the
retention of such counsel by the Corporation, the Corporation will not be liable
to Indemnitee under this Agreement for any fees of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding, provided that (i) Indemnitee
shall have the right to employ his counsel in any such Proceeding at
Indemnitee’s expense; and (ii) if (A) the employment of counsel by Indemnitee
has been previously authorized by the Corporation, (B) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee in the conduct of any such defense, or (C) the
Corporation shall not, in fact, have employed counsel to assume the defense of
such Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at
the expense of the Corporation.



 
6

--------------------------------------------------------------------------------

 

9.           Procedure Upon Application for Indemnification.


(a)           Upon final disposition of a Proceeding for which indemnification
is sought pursuant to this Agreement, Indemnitee shall submit promptly (and in
any event, no later than the applicable statute of limitations) to the Board a
written request for indemnification averring that he or she has met the
applicable standard of conduct set forth herein.  Any indemnification made under
this Agreement shall be made by the Corporation only as authorized in the
specific case upon a determination that indemnification of the Indemnitee is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct.  Such determination shall be made in the following manner: (i) if a
Change in Control shall have occurred and the Indemnitee is not a director at
the time of such determination, by Independent Counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee; and (ii) in any
other circumstance: (A) if there are two or more Disinterested Directors on the
Board, by the Board by a majority vote of a quorum of the Disinterested
Directors, or if a quorum of Disinterested Directors does not exist, by a
majority of the members of a committee of two or more Disinterested Directors
duly designated by the Board (directors who are not Disinterested Directors may
participate in such designation); or (B) by Independent Counsel. Indemnitee
shall cooperate with the person, persons or entity making such determination
with respect to Indemnitee's entitlement to indemnification, including providing
to such person, persons or entity upon reasonable advance request any
documentation or information which is not privileged or otherwise protected from
disclosure and which is reasonably available to Indemnitee and reasonably
necessary to such determination.  Any costs or expenses (including attorneys’
fees and disbursements) incurred by Indemnitee in so cooperating with the
person, persons or entity making such determination shall be borne by the
Corporation (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.



 
7

--------------------------------------------------------------------------------

 

(b)           In the event the determination of entitlement to indemnification
is to be made by Independent Counsel pursuant to Section 9(a) hereof, the
Independent Counsel shall be selected as provided in this Section 9 (b). If a
Change in Control shall not have occurred, the Independent Counsel shall be
selected (x) if there are two or more Disinterested Directors on the Board, by
the Board by a majority vote of  a quorum of the Disinterested Directors, or if
a quorum of Disinterested Directors does not exist by a majority of the members
of a committee of two or more Disinterested Directors appointed by vote or (y)
if there are fewer than two Disinterested Directors, by the Board, in which
selection directors who do not qualify as Disinterested Directors may
participate.  Such selection must be made within ten (10) days of submission of
a written request by Indemnitee for indemnification pursuant to Section 9(a),
and the Corporation shall give written notice to Indemnitee advising him or her
of the identity of the Independent Counsel so selected.  If a Change in Control
shall have occurred, the Independent Counsel shall be selected by Indemnitee
within ten (10) days of submission of a written request by Indemnitee for
indemnification pursuant to Section 9(a), (unless Indemnitee shall request that
such selection be made by the Board, in which event the preceding sentence shall
apply), and Indemnitee shall give written notice to the Corporation advising it
of the identity of the Independent Counsel so selected.  In either event,
Indemnitee or the Corporation, as the case may be, may, within ten (10) days
after such written notice of selection shall have been given, deliver to the
Corporation or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis of such
assertion. The objection must also include a proposed substitute Independent
Counsel.  If objection including a proposed substituted Independent Counsel is
timely made, such substituted Independent Counsel shall serve as Independent
Counsel unless objected to within ten (10) days.  An objection to the
substituted Independent Counsel may be asserted only on the ground that the
Independent Counsel so selected does not meet the requirements of “Independent
Counsel” as defined in Section 2 of this Agreement, and the objection shall set
forth with particularity the factual basis of such assertion.  If written
objection is made, the Independent Counsel or substituted Independent Counsel
proposed may not serve as Independent Counsel unless and until such objection is
withdrawn or a court has determined that such objection is without merit.  If,
within thirty (30) days after submission by Indemnitee of a written request for
indemnification pursuant to Section 9(a) hereof, the parties have not agreed
upon the selection of the Independent Counsel, either the Corporation or
Indemnitee may petition a court of competent jurisdiction for resolution of any
objection which shall have been made by the Corporation or Indemnitee to the
other’s selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person or entity selected by the Court or by such other
person or entity as the Court shall designate, and the person or entity with
respect to whom all objections are so resolved or the person or entity so
appointed shall act as Independent Counsel under Section 9(a) hereof.



 
8

--------------------------------------------------------------------------------

 

10.           Presumptions and Effect of Certain Proceedings.


(a)           The submission of the Application for Indemnification to the Board
shall create a rebuttable presumption that the Indemnitee is entitled to
indemnification under this Agreement, and the Board or Independent Counsel, as
the case may be, shall within sixty (60) days after submission of the
Application for Indemnification specifically determine that the Indemnitee is so
entitled, unless it or they possess sufficient evidence to rebut the presumption
that Indemnitee has met the applicable standard of conduct.  If a determination
shall have been made pursuant to this Agreement that Indemnitee is entitled to
indemnification, the Corporation shall be bound by such determination in any
judicial proceeding commenced pursuant to Section 11, absent (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law.  Neither the failure of the Corporation (including by its
directors or Independent Counsel) to have made a determination prior to the
commencement of any action pursuant to this Agreement that indemnification is
proper in the circumstances because Indemnitee has met the applicable standard
of conduct, nor an actual determination by the Corporation (including by its
directors or Independent Counsel) that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.  Moreover, the
fact that the Corporation has paid the Indemnitee’s Expenses pursuant to Section
8 herein shall not create a presumption that Indemnitee has met the applicable
standard of conduct for indemnification.


(b)           If the person, persons or entity empowered or selected under
Section 9 of this Agreement to determine whether Indemnitee is entitled to
indemnification shall not have made a determination within sixty (60) days after
receipt by the Corporation of the request therefore, the requisite determination
of entitlement to indemnification shall be deemed to have been made and
Indemnitee shall be entitled to such indemnification, absent (i) a misstatement
by Indemnitee of a material fact, or an omission of a material fact necessary to
make Indemnitee’s statement not materially misleading, in connection with the
request for indemnification, or (ii) a prohibition of such indemnification under
applicable law; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the person,
persons or entity making the determination with respect to entitlement to
indemnification in good faith requires such additional time for the obtaining or
evaluating of documentation and/or information relating thereto.


(c)           The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement, or upon a plea of nolo contendere or
its equivalent, shall not (except as otherwise expressly provided in this
Agreement) of itself adversely affect the right of Indemnitee to indemnification
or create a presumption that Indemnitee did not act in good faith and in a
manner which he reasonably believed to be in or not opposed to the best
interests of the Corporation.


(d)           For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
books or records of the Enterprise, including financial statements, on
information supplied to Indemnitee by the officers of the Enterprise in the
course of their duties, on the advice of legal counsel for the Enterprise or on
information or records given or reports made to the Enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Enterprise.  The provisions of this Section 10 (d) shall
not be deemed exclusive or to limit in any way the other circumstances in which
the Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.

 
9

--------------------------------------------------------------------------------

 

(e)           To the extent legally permissible, the knowledge and/or actions,
or failure to act, of any director, officer, agent or employee of the Enterprise
shall not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.


11.           Remedies of Indemnitee.


(a)           In the event that (i) a determination is made pursuant to Section
9 of this Agreement that Indemnitee is not entitled to indemnification under
this Agreement, (ii) payment of Expenses is not timely made pursuant to Section
8 of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 9 of this Agreement within sixty (60)
days after receipt by the Corporation of the request for indemnification, or
(iv) payment of indemnification pursuant to this Agreement is not made within
ten (10) days after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall be entitled to an adjudication by a court of
his entitlement to such indemnification or payment of Expenses.


(b)           In the event that Indemnitee successfully sues the Corporation for
indemnification or payment of Expenses, and is successful in whole or in part,
Indemnitee shall be entitled to be paid by the Corporation for the Expense of
prosecuting such suit.  If the Corporation sues Indemnitee to recover Expenses
paid prior to final disposition under Section 8 and Indemnitee is successful in
defending such suit, in whole or in part, Indemnitee shall be entitled to be
paid the Expense of defending such suit.


           (c)           In the event that a determination shall have been made
under this Agreement that Indemnitee is not entitled to indemnification, any
judicial proceeding commenced pursuant to this Section shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of that adverse determination. In any judicial proceeding pursuant to
this Section, the Corporation shall have the burden of proving Indemnitee is not
entitled to indemnification or payment of Expenses, as the case may be.


           (d)           The Corporation shall be precluded from asserting in
any judicial proceeding commenced pursuant to this Section that the procedures
and presumptions of this Agreement are not valid, binding and enforceable and
shall stipulate in any such court that the Corporation is bound by all the
provisions of this Agreement. The Corporation shall to the extent permitted by
law, indemnify Indemnitee against any and all Expenses and, if requested by
Indemnitee, shall (within ten (10) days after receipt by the Corporation of a
written request therefore) pay in advance such Expenses to Indemnitee, which are
incurred by Indemnitee in connection with any action brought by Indemnitee for
indemnification or payment of Expenses from the Corporation under this Agreement
or under any directors’ and officers’ liability insurance policies maintained by
the Corporation, regardless of whether Indemnitee ultimately is determined to be
entitled to such indemnification, payment of Expenses or insurance recovery, as
the case may be.



 
10

--------------------------------------------------------------------------------

 

12.           Non-exclusivity; Survival of Rights; Insurance; Subrogation.


(a)           The rights of indemnification and to receive payment of Expenses
as provided by this Agreement shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law, the
Corporation’s Restated Articles of Incorporation, the Corporation’s Amended and
Restated Bylaws, any agreement, a resolution of directors  or any other
authorization adopted by shareholders. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee prior to such amendment, alteration or repeal. To the extent
that a change in Indiana law, whether by statute or judicial decision, permits
greater indemnification or payment of Expenses than would be afforded currently
under the Corporation’s Restated Articles of Incorporation, Amended and Restated
Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.


(b)           The Corporation shall, from time to time, make the good faith
determination whether or not it is practicable for the Corporation to obtain and
maintain a policy or policies of insurance with reputable insurance companies
providing the directors, officers, employees, or agents of the Corporation with
coverage for losses from wrongful acts, or to ensure the Corporation’s
performance of its indemnification obligations under this Agreement.  Among
other considerations, the Corporation will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage.  To the
extent that the Corporation maintains an insurance policy or policies providing
liability insurance for directors of the Corporation or of any other
corporation, partnership, limited liability Corporation, joint venture, trust,
employee benefits plan or other enterprise which the Indemnitee serves at the
request of the Corporation, Indemnitee shall be covered by such policy or
policies in such manner as to provide the Indemnitee the same rights and
benefits as are accorded to the most favorably insured of the Corporation’s
directors.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of the Indemnitee, all amounts
payable as a result of such proceeding in accordance with the terms of such
policies.


(c)           In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
actions necessary to secure such rights, including execution of such documents
as are necessary to enable the Corporation to bring suit to enforce such rights.


13.           Duration of Agreement.   This Agreement shall continue until and
terminate upon the later of: (a) 10 years after the date that Indemnitee shall
have ceased to serve as a director or officer of the Corporation or as a
director, officer, employee or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise which Indemnitee
served at the request of the Corporation (“Ten Year Anniversary Date”); or (b) 1
year after the final termination of each and every Proceeding, commenced prior
to the Ten Year Anniversary Date.



 
11

--------------------------------------------------------------------------------

 

14.           Successors and Assigns.


(a)           This Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Corporation), shall continue
as to Indemnitee after he or she has ceased to be a director, officer, employee
or agent of the Corporation and shall inure to the benefit of Indemnitee and his
or her heirs, assigns, executors, devisees and administrators and other legal
representatives.


(b)           The Corporation shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Corporation, by written agreement in form and substance satisfactory to
Indemnitee, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent that the Corporation would be required to perform
if no such succession had taken place.


15.           Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including without limitation, each portion of any Section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.


16.           Entire Agreement.  Except as otherwise specified herein, this
Agreement constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.


17.           Effectiveness of Agreement.  This Agreement shall be effective as
of the date set forth on the first page and may apply to acts or omissions of
Indemnitee which occurred prior to such date if Indemnitee was an officer,
director, employee or other agent of the Corporation, or was serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, limited liability Corporation, joint venture, trust or
other enterprise, at the time such act or omission occurred, and shall continue
to exist after the rescission or restrictive modification of this Agreement with
respect to events occurring prior to such rescission or restrictive
modification.


18.           Modification and Waiver. No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.


19.           Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 
12

--------------------------------------------------------------------------------

 

If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Corporation.


If to the Corporation, to


Lincoln National Corporation
Attention:  Corporate Secretary
150 N. Radnor Chester Road
Radnor, Pennsylvania 19087


or to any other address as may have been furnished to Indemnitee by the
Corporation.


20.           Contribution. The Corporation hereby agrees to fully indemnify and
hold harmless Indemnitee from any claims for contribution which may be brought
by officers, directors or employees of the Corporation other than Indemnitee who
may be jointly liable with Indemnitee.


21.           Specific Performance.  The Corporation and Indemnitee agree that a
monetary remedy for breach of this Agreement, at some later date, may be
inadequate, impracticable and difficult of proof, and further agree that such
breach may cause Indemnitee irreparable harm.  Accordingly, the parties hereto
agree that Indemnitee may enforce this Agreement by seeking injunctive relief
and/or specific performance hereof, without any necessity of showing actual
damage or irreparable harm and that by seeking injunctive relief and/or specific
performance, Indemnitee shall not be precluded from seeking or obtaining other
relief to which he or she may be entitled.  The Corporation and Indemnitee
further agree that Indemnitee shall be entitled to such specific performance and
injunctive relief, including temporary restraining orders, preliminary
injunctions and permanent injunctions, without the necessity of posting bonds or
other undertaking in connection therewith.  The Corporation acknowledges that in
the absence of a waiver, a bond or undertaking may be required of Indemnitee by
an Indiana Court, (as defined in Section 2) and the Corporation hereby waives
any such requirement of such a bond or undertaking.


22.           Applicable Law and Consent to Jurisdiction. This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of Indiana, without regard to
its conflict of laws rules.  The Corporation and Indemnitee hereby irrevocably
and unconditionally (i) agree that any action or proceeding arising out of or in
connection with  this Agreement shall be brought only in the appropriate court
in the State of Indiana (the "Indiana Court"), and not in any other state or
federal court in the United States of America or any court in any other country,
(ii) consent to submit to the exclusive jurisdiction of the Indiana Court for
purposes of any action or proceeding arising out of or in connection with this
Agreement, (iii) waive any objection to the laying of venue of any such action
or proceeding in the Indiana Court, and (iv) waive, and agree not to plead or to
make, any claim that any such action or proceeding brought in the Indiana Court
has been brought in an improper or inconvenient forum.


23.           Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.


24.           Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of the
paragraphs of this Agreement are inserted for convenience only and shall not be
deemed to constitute part of this Agreement or to affect the construction
thereof.

 
13

--------------------------------------------------------------------------------

 